DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 05/26/2022, has been entered.

     Claims 1-24 have been canceled.

      Claims 25-42 have been added. 

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner’s Amendment was given in an interview with Jill Gorny Sloper on 06/23/2022.

5. Replace claim 39 with the following.

     39. --  A therapeutic kit comprising: (i) the isolated antibody, or antigen-binding fragment 
                thereof, according to claim 25 and (ii) means for delivery of the antibody, or antigen-  
                binding fragment thereof, to a human, wherein the means is a syringe or a pump. -- 

                                                  REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance:  

     Applicant’s Response to Restriction Requirement, filed 05/26/2022, has been entered and is acknowledged.

     Upon reconsideration of the prosecution of the priority USSNs and U.S. Patents of this instant application USSN 16/750,173,
     the Restriction Requirement, mailed 12/02/2022, has been withdrawn and all claims have been rejoined.  

     Note that prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. 
     See MPEP § 804.01.

     The examiner requested a terminal disclaimer to address judicially created doctrine of non-statutory-type double patenting over U.S. Patents based upon the related priority applications and U.S. Patents.
  
     The terminal disclaimer, filed on 06/27/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,079,949; (1449; #49); 9,107,861; (1449; #46); 9,206,251; (1449; #47); 9,371,377; (1449; #48);
9,663,574; (1449; #49); 9,803,007; (1449; #50) and 10,227,480 (1449; #1), has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

     As indicated previously and consistent with the prosecution in priority USSN 16/246,842, now U.S. Patent No. 10,654,164, USSN 15/708,658, now U.S. Patent No. 10,227,400, USSN 15/492,622, now U.S. Patent No. 9,803,007, USSN 15/160,364, now U.S. Patent No. 9,663,574, USSN 14/923,879, now U.S. Patent No. 9,371,377, USSN 14/789,329, now U.S. Patent No. 9,206,251, USSN 14/641,026, now U.S. Patent No. 9,079,949 and USSN 14/727,313, now U.S. Patent No. 9,107,861 and
    upon a search of the prior art and a review of the instant Examples,
    the prior art of record in the priority documents does not teach nor suggest the structural features of the claimed variant eculizumab antibodies (e.g. amino acid substitutions in the CDRs of the heavy chain variable regions, that is a tyrosine at position 2 relative to SEQ ID NO; 1 with a histidine in SEQ ID NO: 23 and a serine at position 8 relative to SEQ ID NO: 2 is substituted with a histidine in SEQ ID N0: 19), as well as their combination with the amino acid substitutions in the Fc constant region) as well as the contribution of the amino acid substitutions in the CDRs of the heavy chain variable regions and/or the amino acid substitutions in the Fc constant region on pH-dependent binding to C5, enhanced FcRn-mediated recycling and improved half-life of the claimed variant eculizumab antibodies.

    Accordingly, the instant claims are deemed free of the art and, in turn, deemed allowable.

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
July 1, 2022